DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, lines 11 and 12 recites “the beverage liquid differs from the cooling agent and temperature”.  It would appear the claim should recite ‘the beverage liquid differs from the cooling agent and the temperature’.
Claim 1, line 25 recites “a melting temperature of substance comprising”.  It would appear the claim should recite ‘a melting temperature of a substance comprising’.
Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  
Claim 1, line 25 recites “a melting temperature of substance comprising”.  It would appear the claim should recite ‘a melting temperature of a substance comprising’.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 7 – 9, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 now recites in lines 24 – 26 “the filled beverage container is cooled to a cooling temperature which is lower than a melting temperature of substance comprising the beverage liquid”.  Whilst applicant has support for the filled beverage container containing a beverage liquid no support is found in applicant’s disclosure for the presence of a further substance that would comprise the beverage liquid.  The recitation “of substance comprising the beverage liquid” is therefore seen to raise an issue of new matter and as such must be deleted.
Claims 4, 7 – 9, and 11 are rejected by virtue of their dependence on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7 – 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, there is no antecedent basis for the term “substance comprising”.
Claim 1, lines 24 – 26 now recites “the filled beverage container is cooled to a cooling temperature which is lower than a melting temperature of substance comprising the beverage liquid”, however there is no disclosure as to what said substance that would comprise the beverage liquid would be, making it unclear what the claim would now require.  The “substance” could be an absorbent substance such as a sponge, a solid substance such as sand, or a diluent such as water.  Applicant’s specification provides no further guidance with respect as to what might constitute said substance.  For the purposes of examination, the claim has been treated as all of the constituents of the beverage liquid would be the “substance comprising” the beverage liquid.
Claims 4, 7 – 9, and 11 are rejected by virtue of their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Moore US 2002/0040958 as further evidenced by 2014 Ice Stick Tray (IST) in view of Whiskey on the Rock (WR) as further evidenced by Vodka Gimlet (VM), as further evidenced by The Whiskey Wedge (WW) as evidenced by Quora, in view of Why do we put vodka in the freezer (Vodka) in view of Simpson US 2,667,423.
Regarding claims 1 and 8, Moore discloses a method capable of producing a beverage in a beverage container (90) which comprises providing a beverage container which would be filled, a cooling agent (ice structure 88) would be introduced in the beverage container through a container opening and the cooling agent comprises at least one water ice molding (88).  When the beverage container would contain a beverage liquid said liquid would necessarily have to have been filled through the container opening, and the container opening would be closed by means of a disposable closure (lid 92).  Once the ice molding has been introduced into the beverage container and the closure placed thereon the filled beverage container is seen to be cooled and stored.  Further Moore discloses the beverage container would have a container section which tapers towards the container opening and which is closed by means of a disposable closure (lid 92), the cooling agent (88) comprising the at least one water ice molding and the beverage liquid (96) would be introduced through the tapering container section after passing the container opening, and the at least one water ice molding in one spatial dimension is larger than a diameter of the container opening (paragraph [0037] and fig. 6).
IST provides further clear evidence on the label that it was common in general to introduce at least one cooling agent into a beverage container
Moore further discloses that it is common knowledge that when cooling agents, such as water ice moldings, are added to a beverage said ice floats thereby resulting in the upper portion rather than the lower portion of the beverage being cooled and that said floating ice is dissatisfying and contrary to the motives behind adding at least one water ice molding to the beverage container (paragraph [0006]).  
Claim 1 differs from Moore as further evidenced by IST in the water ice molding being dropped to and directly contacting a bottom of the beverage container before filling the beverage container with a beverage liquid.
WR provides a beverage container that is to be filled and discloses that when preparing, that is producing a beverage it was conventional and well established to first introduce a water ice molding into said container (step 1) which would drop to and directly contact the bottom of a beverage container before filling the beverage container with a beverage liquid through the container opening.  WR is introducing a water ice molding into the provided beverage container which would drop to and directly contact the bottom of a beverage container before filling the beverage container with a beverage liquid through the container opening in order to prevent the beverage from becoming excessively watered down which would ruin the taste of the beverage thereby making it obvious to the ordinarily skilled artisan to do so.  VM (assembly) and WW (page 3 and 4) provide further evidence that it was conventional and well established in the art to introduce water ice moldings into an opening of a provided beverage container prior to the introduction of a beverage.  
Quora (Merino) (Berghage) provides evidence that when a water ice molding is introduced, that is dropped into said container so as to directly contact the bottom of a beverage container before filling the beverage container with a beverage liquid, the water ice molding would normally as a matter of course melt on the outside of said molding which would necessarily create a water film between the water ice molding and the bottom of the beverage container, and subsequently refreeze, that is, adhere to the bottom of the beverage container and be held in place thereon, which is to say the water ice molding of the cooling agent would adhere to the bottom of the beverage container and thus not float in the beverage liquid when the beverage would be added thus providing stability to the glass and minimize the dilution a floating cooling agent would cause due to increased surface area, making it obvious to perform the steps of the method in the order as claimed given the art taken as a whole.
Claim 1 differs from Moore as further evidenced by IST in view of WR as further evidenced by VM and Quora in the temperature of the beverage liquid being maintained lower than 0º C during the filling of the beverage container such that the beverage liquid freezes the water film.
Vodka discloses that it was conventional and well established to maintain beverage liquids at a temperature of lower than 0º C as a normal practice by storing said beverage liquids in a freezer environment and then using said liquids immediately upon removal therefrom, which is to say while the beverage liquid would still have a temperature of lower than 0º C.  Since water would normally freeze at 0º C and the water film would already be close to 0º C by virtue of being in contact with the water ice molding from which said film was produced it is obvious that any beverage liquid with a temperature of lower than 0º C would cause the freezing of the water film by lowering the temperature of said film below the normal freezing temperature of water, causing the water ice molding to adhere to the bottom of the beverage container. 
Vodka is maintaining the beverage liquid at a temperature lower than 0º C when providing said liquid to fill the beverage container, in order to provide benefits to the beverage liquid such as increasing the viscosity and creating a richer mouth feel thus making it an obvious matter of choice and/or design for the ordinarily skilled artisan to have maintained the beverage liquid at a temperature of lower than 0º C when filling the beverage container for the same purpose.
Claims 1 and 8 differ from Moore as further evidenced by IST in view of WR as further evidenced by VM, WW and Quora in view of Vodka in the beverage container being cooled to 0 degrees Celsius, and during the cooled storing the filled beverage container being cooled to a cooling temperature lower than the melting temperature of a melting temperature of a substance comprising the beverage liquid. 
Simpson discloses a method of storing a beverage in a beverage container in which the beverage container is cooled to 0 degrees Celsius (32º F) or below prior to filling with the beverage liquid (applying ice glazes, walls, or coatings to the bottom), and the filled beverage container is then cooled for storage to a cooling temperature which is lower than a melting temperature of the beverage liquid (frozen concentrate) (col. 5, paragraph 1 – 3).  Simpson is cooling the beverage container to a cooling temperature which is lower than a melting temperature of the beverage liquid (frozen concentrate) for the art recognized function of protecting the beverage container and the beverage liquid from contamination by storage at a reduced temperature which is believed to be applicant’s reason for doing so as well.  To therefore modify Moore as further evidenced by IST in view of WR as further evidenced by VM, WW and Quora in view of Vodka and cool the beverage container to 0 degrees Celsius (32º F) or below prior to filling with the beverage liquid and cooling the filled beverage container for storage to a cooling temperature which is lower than a melting temperature of the beverage liquid as taught by Simpson would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.  For examination purposes, “lower than a melting temperature of the beverage liquid” has been construed as referring to a temperature that is lower than a temperature of Simpson’s frozen concentrate.  
Claim 1 now recites the beverage liquid differs from the cooling agent.  Moore as further evidenced by IST in view of WR as further evidenced by VM, WW and Quora in view of Vodka, in view of Simpson disclose the beverage liquid (fruit or vegetable juice, or other material) (‘423, col. 3, ln 3) differs from the cooling agent (freezing water to form ice) (‘345, paragraph [0029]). 
Regarding the new limitation of claim 1, wherein for consumption, after the cooled storing, the beverage container is heated to a temperature between the freezing point of the beverage liquid and 0°C such that the beverage liquid melts and the at least one water ice molding remains frozen, the applicant is reminded that the claims are directed to a method capable of producing a beverage in a beverage container and not a method of using said beverage once it has been produced.  The applicant is advised that further amendments directed to the use of the beverage after it has been produced would result in a restriction by original presentation.  Nevertheless, Moore as further evidenced by IST in view of WR as further evidenced by VM, WW and Quora in view of Vodka, in view of Simpson disclose that the beverage is filled in the beverage container at a temperature below 0º C (15º F = minus 9.44º C) (‘423, col. 5, paragraph 7) (freezing step which solidifies the concentrate immediately) (‘423, col. 10, paragraph 3) and prior to use heated, that is kept at, a temperature of slightly below 0º C (slightly below the freeze point (32º F) of water) (‘423, col. 6, paragraph 2) which obviously would result in the beverage liquid being in a melted state and the at least one water ice molding remaining frozen.
Regarding claim 4, Moore discloses the container would be closed by a twist off disposable closure (via threads) (paragraph [0037]).
Regarding claim 9, since the beverage container would be filled with a beverage liquid as well as with the cooling agent and, as further evidenced by IST (product description), in view of WR as further evidenced by VM, WW and Quora in view of Vodka, in view of Simpson, it would have been obvious that an additional beverage liquid would be in the form of water from the water ice molding and that the beverage container bottom, would have thus have an amount of liquid water covering said bottom when introducing the cooling agent therein (Quora (Merino) (Berghage)). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moore US 2002/0040958 as further evidenced by IST in view of WR as further evidenced by VM, WW and Quora in view of Vodka, in view of Simpson US 2,667,423, as further evidenced by Scullion EP 1 078 037 and Johnson US 2009/0226574.
Regarding claim 7, once it was known to fill a beverage liquid into a beverage container it is not seen that patentability would be predicated on the particular beverage liquid one would choose to fill said beverage container with.  The substitution of one known beverage liquid with another known beverage liquid such as an alcoholic beverage liquid which includes a percentage of ethanol, and/or a non-alcoholic beverage liquid which includes a percentage of glycerin to obtain predictable results would have been obvious.  Scullion (paragraph [0003]) and Johnson (paragraph [0027] and fig. 2) provide further evidence that it was old and conventional to fill a beverage container with an alcoholic beverage. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Moore US 2002/0040958 as further evidenced by 2014 Ice Stick Tray (IST) in view of WR as further evidenced by VM, WW and Quora in view of Vodka, in view of Simpson US 2,667,423, in view of Almblad et al. US 2009/0186141, as further evidenced by Reese et al. US 5,619,901, Ando US 4,745,773, Mitsubayashi et al. US 4,786,002, and Condon US 2,527,493.
Claim 11 differs from Moore as further evidenced by IST in view of WR as further evidenced by VM, WW and Quora in view of Vodka, in view of Simpson in the at least one water ice molding being supplied to the container opening via a guide device, with the guide device being positioned relative to the container opening by means of a positioning device.  Almblad discloses that in order to ultimately supply a cooling agent in the form of a water ice molding into a beverage container through a container opening it was common and conventional in the art to employ a guide device (dispensing nozzle, 18) which guide device being part of a beverage dispenser would necessarily be positioned by means of a positioning device (paragraph [0037]).  Almblad is using a guide device to supply a water ice molding into a beverage container through a container opening to reliably feed ice moldings to a container to cool a beverage which is applicant’s reason for doing so as well.  To therefore modify Moore as further evidenced by IST in view of WR as further evidenced by VM, WW and Quora in view of Vodka and employ a guide device to supply at least one water ice molding to a container opening as taught by Almblad would have been an obvious matter of choice and/or design.  Reese, Ando, Mitsubayashi, and Condon all serve to provide further evidence that it was well established in the art to use a guide device to supply a water ice molding into a beverage container through a container opening.
Response to Arguments
Applicant's arguments filed 10 August 2022 have been fully and carefully considered but they are not found persuasive.
Applicant urges that Quora and Vodka do not teach or suggest that a cold beverage liquid would freeze a water ice moulding to the bottom of the beverage container where the beverage liquid differs from the cooling agent.  This urging is not deemed persuasive.  
First it is noted that once a water ice moulding melts on the bottom of the container the liquid thereby obtained would constitute a beverage liquid that differs in state from the cooling agent in that the cooling agent is still a solid and the liquid is not, i.e. a state change has occurred and therefore the beverage liquid differs from the cooling agent.  In any event, Vodka further teaches that it was conventional and well established to maintain beverage liquids at a temperature of lower than 0º C as a normal practice by storing said beverage liquids in a freezer environment and then using said liquids immediately upon removal therefrom, which is to say while the beverage liquid would still have a temperature of lower than 0º C.  Since water would normally freeze at 0º C and the water film would already be close to 0º C by virtue of being in contact with the water ice molding from which said film was produced it is obvious that any beverage liquid with a temperature of lower than 0º C would cause the freezing of the water film by lowering the temperature of said film below the normal freezing temperature of water, causing the water ice molding to adhere to the bottom of the beverage container. 
Applicant urges that none of the applied references teach that after the cooled storing the beverage container is heated, that is the temperature is allowed to rise to a temperature between the freezing point of the beverage liquid and 0º C such that the beverage would again become a liquid ant the at least one water ice moulding would remain frozen and that Simpson discloses that a diluent may be added and stirred.  This urging is not found persuasive.
Here the applicant is again reminded that the claims are directed to a method capable of producing a beverage in a beverage container and not a method of using said beverage once it has been produced.  
As set forth above in the rejections Moore as further evidenced by IST in view of WR as further evidenced by VM, WW and Quora in view of Vodka, in view of Simpson disclose that the beverage is filled in the beverage container at a temperature below 0º C and prior to use heated, that is kept at, a temperature of slightly below 0º C which obviously would result in the beverage liquid being in a melted state and the at least one water ice molding remaining frozen.  Further, in disclosing that a diluent may be added and stirred Simpson does not explicitly require the addition of a diluent for the beverage to be consumable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        01 November 2022



/VIREN A THAKUR/Primary Examiner, Art Unit 1792